                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


IDC FINANCIAL PUBLISHING, INC.,
                                             Case No. 15-cv-1085-pp
                  Plaintiff,

      v.

BONDDESK GROUP, LLC, et al.,

                  Defendants.


   ORDER GRANTING MOTION TO FILE AS RESTRICTED (DKT. NO. 75)


      On August 20, 2018, the plaintiff filed this Motion to File as Restricted

and Memorandum of Points and Authorities in Support Thereof. Dkt. No. 75.

The court FINDS that good cause exits to restrict the proposed documents to

case participants and GRANTS the motion. The court ORDERS that the clerk’s

office shall restrict the following documents to case participants and the court:

      1. Portions of pages 5–7 and 14–17 of IDC’s Memorandum of Law in
         Support of its Motion for Partial Summary Judgment (Dkt. No. 78);

      2. Paragraphs 2, 3, 5, 14–26, 30–37, 40–45, and 53–61 of IDC’s
         Statement of Proposed Material Facts (Dkt. No. 80); and

      3. Exhibits A–F (Dkt. Nos. 81-1 through 81-6) and H–AG (Dkt. Nos. 81-8
         through 81-33) attached to the Declaration of David Konkel.

      Dated in Milwaukee, Wisconsin this 13th day March, 2019.


                                         BY THE COURT:



                                         HON. PAMELA PEPPER
                                         U.S. District Court Judge
